Lewis, P.,
delivered the opinion of the court.
The only question in this case not disposed of by what was said in the Lyles case (just decided) is as to the overruling by the lower court of the motion for a new trial.
The evidence is substantially the same as that in the Lyles case, with this important addition — -that the witness, Mollie Wright, testified that as she was returning from the dance, about 3 o’clock in the morning, soon after the prisoner and Lyles had *401left, she met the prisoner on the street, who said she was going for a doctor; that George Lashley (the deceased) had shot himself; that- (she Avitness) accompanied the prisoner to the house of the deceased, where his dead body lay on the floor, and that soon after arriving there the prisoner asked her to go Avith her for a policeman. To this the witness assented, and as they Avere on their AAniy, she says, they met Lyles, who inquired: “Is the d — d son of a b— dead ? ” To which the prisoner replied: “ Yes, and gone to hell.” Continuing on their Avay, the prisoner remarked that Lyles had killed her husband, and that she had gotten him to do it; that she loved him better than her husband, aaIio had been “ as mean as hell” to her.
The jury returned a verdict of guilty, upon Avhich the prisoner aaus sentenced to be hanged. We think the e\ddenee Avai’ranted the verdict. At all events, there is nothing in the record to justify this court in setting it aside, and awarding a nerv trial.
Judgment affirmed.